Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/22/2022, wherein claims 1, 4, 5, 7-9 and 11 were amended. Claims 8-15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2010/0032331).
Regarding claim 1, Lu discloses a pod (See Fig. 6) capable of holding reticles therein, comprising: a cover (at 20); a box (at 22), comprising a vertical accommodation space (cavity between the box and cover) capable of accommodating reticles; wherein the box has at least one guiding member (at 32) which matches with the cover; a plurality of slots (at 28), disposed in the vertical accommodation space in pairs; a wear parts module (at 1 – shown in Fig. 3), configured on at least one of the plurality of slots (See Fig. 7 wherein element 1 is on top of the slot when the lid is closed); wherein the wear parts module comprising: a first wear part (at 1 in Fig. 7), configured on an entrance of the at least one slot (the slot entrance is at the upper end of 28 in Fig. 2); and a second wear part (elements 1 disposed on the bottom wall of the box, opposite to elements 1 in Fig. 7), configured on the other side (bottom side of 28 in Fig. 6) of the entrance of the at least one slot.
Regarding claim 3, Lu discloses handles (elements at 26a in Fig. 4 can be considered handles since they can be grasped by the user to carry the pod) are disposed outside the box in pairs.
Regarding claim 4, Lu discloses a third bevel (between 182 and 16 in Fig. 3) is configured on connection between the second wear part and a middle portion of the at least one slot.
Regarding claim 5, Lu discloses at least one fastener (portion that engages 104) corresponding to at least one fixing hole is disposed on one side of the at least one slot, and the at least one fixing hole matches with the first wear part (at 104 in Fig. 3).
Regarding claim 6, Lu discloses the fastener comprising a cone part (below 104 in Fig. 3) which matches with the fixing hole.
Regarding claim 7, Lu discloses the first wear part is connected with one side of the at least one slot by at least one insert object (at 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0032331) as applied to claim 1 above, in view of Hyobu (US 7,922,000). As described above, Lu discloses the claimed invention except for the express disclosure that the cover and the box are made of electrostatic discharge material. However, Hyobu teaches it is well known in the art for a container to be formed of an electrostatic discharge material for the purpose of ensuring that adherence of dust to the external container due to charging can be prevented (column 4, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Lu to be formed from electrostatic discharge material as taught by Hyobu in order to ensure that that adherence of dust to the external container due to charging can be prevented.

Response to Arguments
Applicant's arguments filed 7/22/2022 with respect to the reference have been fully considered but they are not persuasive.
Applicant argues that the invention disclosed by Lu teaches that "the fixing element 1 of the present invention is disposed on the top surface of inner side of the space for accommodation of upper cover 20" (paragraph [0032]). Furthermore, paragraph [0035] of Lu indicates that "When the plurality of reticle pods 3 are sequentially placed in the space for accommodation 28 of carrier 2 and the upper cover 20 closes the lower cover 22, each fixing- element 1 of the upper cover 20 can be coupled to each reticle pod 3 stored in the carrier 2". The abovementioned paragraphs of Lu illustrate two facts. First, the fixing element 1 fail to directly contact the reticle, however the container (reticle pods 3) per se.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the wear parts module directly contacting the reticle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the intended use of the claimed invention “for accommodating reticles”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The device of Lu is fully capable of containing reticles in the manner defined in the claims.
Applicant argues that the fixing element 1 of Lu fails to contact any component (or substrate) without the close of upper cover 20. However, the invention claimed in the present claim 1 clearly states that "a first wear part, configured on an entrance of the at least one slot". Applicant believes that the invention claimed in the present claim 1 obviously defines the configuration and location of first wear part. The first wear part claimed in the present claim 1 contacts the substrate (reticle) without the close of cover.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first wear part contacts the substrate (reticle) without the close of cover) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not define the specific orientation of a lid relative to the first wear part contacting the reticle.
Applicant argues that Lu is not reasonably pertinent to the problem faced by the inventor. For instance, paragraph [0034] of Lu states that "The carrier 2 of reticle pods 3 comprises an upper cover 20 with space for accommodation and a lower cover 22 with space for accommodation ...", which means Lu is a container of pods not reticles or the other kinds of semiconductor substrates.
Regarding Applicant’s argument, despite the device of Lu being a container for pod, it still reads on the claim limitations since the device is capable of holding reticles in the manner recited in the claims. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735